SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras confirms the potential of Moita Bonita area in the state of Sergipe Rio de Janeiro, December 18 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that the first extension well 3-BRSA-1194-SES (3-SES-178) drilled in the Moita Bonita area, on concession BM-SEAL-10, has confirmed the extension of the gas and light oil discovery, as released to the market on August 24, 2012. The well is informally known as Moita Bonita -1 and is in ultra-deep waters of the Sergipe-Alagoas Basin. Fifty-meter thick reservoirs were discovered featuring good permeability and porosity, confirming the project´s expectations. The well is 83 km off the Aracaju coast, 7 km from the discovery well Moita Bonita 1-BRSA-1088-SES (1-SES-168), in water depth of 2,800 meters. The Moita Bonita accumulation is part of the Sergipe-Alagoas Basin deep water development program. The consortium will proceed with the discovery evaluation plan approved by the National Agency of Petroleum, Natural Gas and Biofuels (ANP), which covers concessions BM-SEAL-10 and BM-SEAL-4. Petrobras is the operator of both areas, holding 100% interest in BM-SEAL-10 and in partnership with ONGC (25%) in BM-SEAL-4. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 18, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
